Citation Nr: 1100196	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-09 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected acromioclavicular separation with healed 
fracture, left clavicle. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and Psychiatrist


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision, which continued an 
evaluation of 30 percent for acromioclavicular separation with 
healed fracture of the left clavicle, assigned an evaluation of 
100 percent for this disability, effective June 8, 2005, based on 
surgical or other treatment necessitating convalescence, and 
assigned a 30 percent evaluation for this disability, effective 
November 1, 2005; and an October 2006 rating decision, which 
denied a claim for entitlement to TDIU.  

In an April 2007 rating decision, the RO extended the Veteran's 
temporary evaluation of 100 percent based on surgical or other 
treatment necessitating convalescence from June 8, 2005, to April 
30, 2006. 

The Board notes that the Veteran was denied service connection 
for scars of the left shoulder in a May 2004 rating decision.  
While the Veteran submitted a statement referring to this 
decision in June 2004, it is unclear as to whether this statement 
was intended to be a notice of disagreement (NOD) with regard to 
the May 2004 denial of his claim for service connection for scars 
of the left shoulder.  Regardless, as the Veteran is already 
service connected for a left shoulder disability that has 
required 2 surgeries, the Board will evaluate the severity of his 
left shoulder surgical scars when evaluating the severity of his 
acromioclavicular separation with healed fracture, left clavicle.  
As such, the issue of entitlement to service connection for left 
shoulder scars need not be addressed as a separate issue.  

In November 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

At the November 2010 hearing, the Veteran indicated that he 
wished to file a claim for entitlement to service connection for 
a psychiatric disability, to include as secondary to his service-
connected acromioclavicular separation with healed fracture, left 
clavicle.  This issue has not been adjudicated by the RO.  As 
such, the issue of entitlement to service connection for a 
psychiatric disability, to include as secondary to 
service-connected acromioclavicular separation with healed 
fracture, left clavicle has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 
30 percent for service-connected acromioclavicular separation 
with healed fracture, left clavicle, and entitlement to TDIU.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
the adjudication of these claims.

With regard to the Veteran's claim for an increased evaluation 
for service-connected acromioclavicular separation with healed 
fracture, left clavicle, the Veteran indicated at his November 
2010 hearing that he was scheduled to see an orthopedic physician 
on November 29, 2010, to undergo some sort of procedure, which 
could possibly be an arthroscopy.  He also indicated that he was 
scheduled on November 22, 2010, to see a "nerve doctor" to run 
tests to determine whether he had a pinched nerve or some kind of 
damaged nerve.  Furthermore, the Veteran indicated at this 
hearing that he has participated in the past in vocational 
rehabilitation treatment at VA.    

VA has an obligation under the Veterans Claims Assistance Act of 
2000 (VCAA) to associate all relevant records in VA's possession, 
as well as all relevant records from private healthcare 
providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 
(2010).  As such, this issue must be remanded in order to obtain 
the aforementioned November 2010 VA treatment records, as well as 
any available vocational rehabilitation records not currently 
associated with the claims file.

Additionally, the Board notes that the Veteran has complained of 
tingling, numbness, and burning in his shoulder.  Specifically, 
at the November 2010 hearing, the Veteran complained of numbness 
and tingling.  In a May 2006 VA treatment record, the Veteran 
reported experiencing severe left shoulder/clavicular pain that 
is sharp but also burning in nature.  In February 2006 and 
November 2005 VA treatment records, the Veteran reported burning 
and tingling down his arm.  

The Board notes that the Veteran underwent a VA examination in 
February 2010.  While this examiner noted that the neurologic 
findings were negative, there is no indication in this 
examination report that any neurologic testing or studies were 
actually conducted with regard to the Veteran's left shoulder 
disability.  As such, the Veteran must be provided with a new VA 
examination which fully evaluates the current severity of his 
left shoulder disability, to specifically include all associated 
neurological symptoms.  This examination should also fully 
evaluate the severity of any scar or scars on the Veteran's left 
shoulder due to his shoulder surgeries.   

With regard to the Veteran's claim for entitlement to TDIU, the 
Board finds this issue to be inextricably intertwined with the 
issue of entitlement to an evaluation in excess of 30 percent for 
service-connected acromioclavicular separation with healed 
fracture, left clavicle.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matters with regard 
to the evaluation assigned to the Veteran's service-connected 
acromioclavicular separation with healed fracture, left clavicle 
have been resolved.

Additionally, the RO should take this opportunity to verify that 
all necessary development for the Veteran's claim for entitlement 
to TDIU has been conducted.  

Accordingly, the case is REMANDED for the following action:

1.	Locate and obtain all relevant VA 
treatment records that have not yet been 
associated with the claims file, to 
specifically include any recent VA 
treatment records from November 2010 and 
any available vocational rehabilitation 
records.

2.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his left shoulder disability.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction 
with the examination.  The Veteran's 
prior medical history and examinations 
must be considered in evaluating the 
Veteran's disability, and the 
Veteran's current disability must be 
described in detail.  This examination 
must be accurate and fully descriptive 
with emphasis on the limitation of the 
activity imposed by the disabling 
condition.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner should 
note the Veteran's ranges of motion for 
his left shoulder, and determine whether 
he has ankylosis or any impairment of the 
humerus due to his service-connected 
acromioclavicular separation with healed 
fracture, left clavicle.  The examiner 
should comment as to whether the left 
shoulder exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on use attributable to his service-
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms).  

The examiner should discuss whether pain 
significantly limits functional ability 
during flare-ups or when the left shoulder 
is used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).  

The examiner should also discuss the size, 
symptoms, and severity of any scar or 
scars on the Veteran's left shoulder due 
to his shoulder surgeries

Finally, the examiner should note 
whether the Veteran experiences any 
neurological abnormalities as a result 
of his acromioclavicular separation 
with healed fracture, left clavicle.  
The complete rationale for any opinions 
expressed should be provided. 

3.	Ensure that all necessary development 
regarding the Veteran's claim for 
entitlement to TDIU has been conducted.

4.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was submitted 
since the most recent statement of the 
case (SOC) or supplemental statement of 
the case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he should be 
provided a SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



